Citation Nr: 0026478	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  92-13 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUE

The propriety of the initial 10 percent rating assigned 
following a grant of service connection for residuals of a 
laceration of the left eye with traumatic glaucoma and 
cataracts.




REPRESENTATION

Appellant represented by:	The American Legion







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from March 1971 to March 1991.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1991 rating decision by 
the RO which granted service connection for residuals of a 
laceration of the left eye with traumatic glaucoma and 
cataracts, and assigned a 10 percent rating to that 
disability, effective on April 1, 1991.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in January 1992.  

The case was remanded by the Board to the RO in March 1994 
and again in January 1998 for completion of additional 
development.  






FINDING OF FACT

The veteran's service-connected residuals of a laceration of 
the left eye have been manifested by glaucomatous damage, a 
traumatic cataract and healed corneal scar since service; 
left eye corrected distant visual acuity of 20/80 is 
demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating higher than the 
initial 10 percent assigned following the grant of service 
connection for the service-connected residuals of a 
laceration of the left eye with traumatic glaucoma and 
cataracts are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 4.75, 4.80, 4.84a 
including Diagnostic Codes 6009, 6013, 6027, 6079 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

In this case the veteran contends that the service-connected 
left eye disability is severe enough to warrant a rating in 
excess of the currently assigned 10 percent evaluation.  

Historically, the veteran injured his left eye in a motor 
vehicle accident during service.  The veteran was originally 
granted service connection for residuals of a laceration of 
the left eye with traumatic glaucoma and cataracts in a July 
1991 by the RO.  The RO assigned a 10 percent rating to that 
disability, effective on April 1, 1991.  

The outpatient treatment records from Eglin Air Force Base 
Regional Hospital dated from December 1990 through October 
1991 show that the veteran was treated for his left eye 
disability.  The impression in October 1991 was that of 
monocular glaucoma and history of penetrating trauma to the 
left eye.  

The veteran was examined in May 1991 by VA.  On examination, 
corrected vision was 20/20 in the right eye and 20/70 in the 
left eye.  The view was somewhat limited in the left eye due 
to the corneal laceration from the injury in service.  Cup-
disc ration was 0.4 to 0.5 in each eye with normal discs, 
macula, vessels and periphery.  Slit lamp examination of the 
right eye showed a normal lid and lashes and lacrimal system 
with a normal cornea, anterior chamber, iris, lens, and 
anterior vitreous.  The left eye showed that there was 
vitreous in the anterior chamber and a corneoscleral 
laceration extending across the inferior aspect of the cornea 
into the limbus.  The lens showed a slight cataractous 
change, probably secondary to the trauma.  Intraocular 
pressure was 20 mm in the right eye and 27 mm in the left 
eye.  Extraocular motilities were normal in each eye.  Pupil 
examination appeared to be normal in each eye, although the 
left reacted poorly.  Confrontation to fields were full to 
finger counting in each eye.  Goldmann visual fields done on 
the left eye were normal and were provided with the Goldmann 
visual field sheet.  The impression was that of old traumatic 
corneoscleral laceration on the left and elevated intraocular 
pressure in spite of Betopic suspension.  He did not have 
visual field loss, but had pressure elevating, consistent 
with traumatic cause of his glaucoma.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in January 1992.  The veteran stated that his left 
eye shut and ran and that he experienced a burning sensation 
for which he used Betagan eye drops.  The veteran testified 
that vision in his left eye was blurry.  

The veteran was afforded a VA examination in March 1998.  The 
veteran denied pain or discomfort, but reported that his 
vision had decreased since the injury to his eye during 
service.  The veteran also reported that he was told that he 
had glaucoma in the left eye since the eye injury.  An 
examination indicated that visual acuity with the veteran's 
current prescription was 20/20 in the right eye and 20/80 in 
the left eye at distance.  At near, the veteran's visual 
acuity with his current correction was 20/25 in the right eye 
and 20/100 in the left eye.  His current correction was -
.75/+1.00 at 180 in the right eye and -200/+3.25 at 170 in 
the left eye.  The veteran had a +1.75 adding his bifocal.  
Manifest refraction did not change his visual acuity and was 
measured at    -0.75/+1.00 at 180 in the right eye and -
1.50/+2.50 at 180 in the left eye.  A +2.00 add to that 
manifest refraction improved his near visual acuity to 20/20 
in the right eye and 20/80 in the left eye.  Intraocular 
pressures were 21 in the right eye and 24 in the left eye.  
Pupils were four mm in both eyes with irregularity on the 
left side.  The pupil was normally reactive to light on the 
right and was somewhat more sluggish in reacting to light on 
the left.  No afferent pupillary defect was noted that there 
was no reverse afferent pupillary defect noted on 
examination.  His confrontational fields were full in both 
eyes.  Motility was full ductions and versions on testing.  
He was orthotropic by Hirschberge testing.  

The VA examination revealed findings of a white conjunctivae 
and normal lids, lashes and lacrimal glands.  Slit lamp 
examination showed the anterior chamber which was deep and 
quiet in both eyes.  On the right, the cornea was clear and 
the iris was normal in appearance.  On the left, there was a 
large irregular scar in the cornea which encroached upon the 
visual axis.  The pupil was elliptical and there was very 
little iris noted to be present temporally.  On the right, 
the lens had some trace nuclear sclerotic changes but was, 
for the most part, clear.  On the left, the lens also had 
some trace nuclear sclerosis but also had cortical opacities 
and changes consistent with the aforementioned trauma.  The 
veteran also had some posterior subcapsular opacities which 
also came very close to his optical axis.  A visual field 
test was done and was essentially full in both eyes.  A 
dilated fundus examination revealed a normal macula, 
vitreous, and periphery in both eyes.  On the right side, the 
optic nerve was about a 0.1 cup-to-disc ratio and normal in 
appearance.  On the left, the optic nerve was more cupped out 
at a 0.45 cup-to-disc ratio although there was rim intact for 
360 degrees and there were no notching or bayoneting changes 
noted on that side.  

The impression was that of (1) glaucoma of the left eye as 
evidenced by the asymmetry of the optic nerves, specifically 
the enlarged cup-to-disc ratio on the left side.  Also, 
intraocular pressures before dilation were a little elevated 
on the left as compared to the right at 21 in the right eye 
and 24 in the left eye.  A gonioscopic examination revealed 
the angles to be completely open in both eyes and there was 
no evidence of any angle recession in either eye.  The 
veteran was advised that he probably has had some 
glaucomatous damage to the left side, either in the past when 
pressures might have been higher, or ongoing as evidenced by 
the optic nerve appearance.  (2) Ocular hypertension in the 
right eye.  (3) A corneal scar that the examiner noted had 
remained after the laceration injury in 1975 and encroached 
upon the visual axis and likely contributed to his decreased 
visual acuity in the left eye.  The veteran also had 
irregular mires which would indicate some sort of irregular 
astigmatism that likely contributed to his decreased visual 
acuity in that eye.  The scar was well healed, however, and 
not much corneal change was expected that far out from his 
original injury.  The examiner noted that the best way to 
correct for the injury would be to undergo a surgical 
penetrating keratoplasty to eliminate the portion of scar 
which was in his visual axis.  (4) A cataract of the left eye 
as consistent with traumatic cataract and, although it was 
not extensive in nature, portions of the posterior 
subcapsular cataract did not encroach upon the acuity in the 
left eye.  Cataract extraction would eliminate the 
contribution that the cataract was making toward his 
decreased visual acuity.  (5) Myopia and astigmatism.  


II.  Legal Analysis

The veteran's claim as to this issue is well grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991 & Supp. 2000).  
That is, the Board finds that he has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Under 38 C.F.R. § 4.31 (1999), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  

The evaluation of the same disability or same manifestations 
under the various diagnoses is to be avoided.  38 C.F.R. § 
4.14 (1999).  

The veteran has been rated under Diagnostic Code 6013-6027 
which governs ratings for simple, primary, noncongestive, 
glaucoma (Code 6013) and traumatic cataract (Code 6027).  The 
Board has considered all relevant diagnostic codes in the 
VA's Schedule for Rating Disabilities.  Under Diagnostic Code 
6013, simple, primary, noncongestive glaucoma is rated based 
on impairment of visual acuity or field loss; the minimum 
rating is 10 percent.  38 C.F.R. § 4.84a, Code 6013 (1999).  

Under Diagnostic Code 6027, a preoperative traumatic cataract 
is to be rated on impairment of vision, and postoperative 
traumatic cataract is to be rated on impairment of vision and 
aphakia.  

Visual acuity is rated based on best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75 
(1999).  When service connection is in effect for only one 
eye, the non-service-connected eye is considered to have 
vision of 20/40 or better.  In such instances, visual acuity 
of the service-connected eye is rated a no percent when 
corrected distant visual acuity is 20/40 or better; and it is 
rated 10 percent when it is 20/50, 20/70 or 20/100.  38 
C.F.R. §§ 4.83a, 4.84a including Diagnostic Code 6079 (1999).  

The medical evidence in this case shows that the veteran's 
corrected visual acuity for distance in the right eye is 
20/20 and is 20/80 in the left eye.  Applying the medical 
evidence to the above rating criteria, the veteran's left eye 
vision impairment is correctly rated as 10 percent disabling 
under Diagnostic Code 6079 where vision in one eye is at 
least 20/40 and vision in the other eye is equal to or 
greater than 20/70, but not greater than 20/100.  

Measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated.  
38 C.F.R. § 4.76 (1999).  In this case, the veteran suffers 
from glaucoma and cataract of the left eye.  As noted, the 
preoperative traumatic cataract is to be rated based on 
impairment of vision.  Under Diagnostic Code 6080 for 
impairment of field vision in one eye, a compensable 
disability rating (10 percent) requires (a) concentric 
contraction of visual field to 60 degrees, but not to 45 
degrees, unilaterally; (b) concentric contraction of visual 
field to 45 degrees, but not to 30 degrees, unilaterally; (c) 
concentric contraction of visual field to 30 degrees, but not 
to 15 degrees, unilaterally; (d) loss of nasal half of visual 
field, unilaterally; or (e) loss of temporal half of visual 
field, unilaterally.  In order to meet the criteria for a 20 
percent for impairment of field vision in one eye, the 
concentric contraction must be to 15 degrees, but not to 5 
degrees.  Concentric contraction to 5 degrees in one eye 
warrants a 30 percent evaluation.  Notes to Diagnostic Code 
6080 indicate that the concentric contraction ratings require 
contraction within the stated degrees, temporally; the nasal 
contraction may be less. 38 C.F.R. § 4.84a, Diagnostic Code 
6080, NOTE 2 (1999).  It is further indicated that 
alternative ratings are to be employed when there is a 
ratable defect of visual acuity or a different impairment of 
the visual field in the other eye.  Id.  

In this case, the March 1998 examiner performed visual field 
tests and indicated that the visual field test examination 
was essentially full in both eyes.  As such, the ratings 
under Diagnostic Code 6080 are not applicable in this case.  

Since the veteran's simple glaucoma and traumatic cataract 
are to be rated based on the criteria for visual impairment, 
a higher rating is not warranted under either Diagnostic Code 
6013 or 6027.  The Board is mindful that the evidence shows a 
worsening of visual acuity impairment from the time of the 
May 1991 VA examination (20/70 in the left eye) to the most 
recent March 1998 examination (20/80 in the left eye).  
Nevertheless, the rating criteria is the same for both levels 
of visual acuity impairment in this case.  

Hence, the Board finds that the veteran's service-connected 
residuals of a laceration of the left eye with traumatic 
glaucoma and cataracts is not shown to be more than 10 
percent disabling.  

According to Fenderson v. West, 12 Vet. App 119 (1999), "at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  "  Thus, the 
Board must consider the proper ratings since the effective 
date of service connection.  

In light of the medical evidence and the veteran's 
contentions indicating that he has suffered from the same 
symptoms since service, the Board finds that the level of 
severity of the veteran's service-connected disability has 
been 10 percent disabling since the effective date of service 
connection.  As such, the 10 percent disability rating should 
be assigned effective from the same effective date as that in 
effect for service connection.  A rating in excess of 10 
percent is not warranted for the reasons and bases previously 
set forth as there is no additional evidence for review.  

Accordingly, the medical evidence does not support the 
veteran's claim for an increased rating higher than the 
initial 10 percent assigned following a grant of service 
connection for the service-connected residuals of a 
laceration of the left eye with traumatic glaucoma and 
cataracts.  



ORDER

An increased rating higher than 10 percent for the service-
connected residuals of the laceration of the left eye with 
traumatic glaucoma and cataracts from the effective date of 
service connection is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

